Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 – 11 and 13 – 20) in the reply filed on 7 January 2022 is acknowledged.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 3 – second line does not set up multiple trunnions in later claims well, suggest replacing “at least one trunnion” with “a plurality of trunnions”.
Claim 4 – last line is not clear, suggest replacing it with “at a distance to each other corresponding to at least the diameter of a bolt carrying the blade.”
Claim 10 – in the last line, replace “cover” with “a cover”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 – it is not clear with the exempli gratia if the “eccentric or nut” are required by the claim or not.

The following claims are indefinite because there are insufficient antecedent bases for these limitations in the claims.
Claim 4 Line 2: “trunnions” it is not clear where multiple trunnions were introduced
Claim 5 Line 4: “the bolt”
Claim 6 Line 2: “trunnions” it is not clear where multiple trunnions were introduced
Claim 6 Lines 1 – 2: “the formed components”
Claim 7 Lines 1 – 2: “the bolt”, “the axle”, and “the cage”
Claim 8 last line: “the parts” and “the cage”
Claim 15 Line 1: “the formed components”
Claim 17 Lines 1 – 2: “the bolt”, “the axle”, and “the cage”
Claim 18 Lines 1 – 2: “the bolt”, “the axle”, and “the cage”
Claim 19 Lines 1 – 2: “the axle” and “the cage”
Claim 20 Lines 1 – 2: “the axle” and “the cage”
Appropriate correction is required. As there are numerous “lack of antecedent basis” issues, the applicant is strongly advised to double check the claims for more of these issues.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims -----1 – 2, 7, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guedel (U.S. Patent No. 1,555,964 hereinafter Guedel).


Regarding Claim 1, Guedel teaches a construction material mixer (figure 4: entire apparatus & asphalt is considered a reading on construction material), comprising a container (figure 4: container 14) having at least one driven shaft (figure 4: shaft 8) to which mixing arms carrying blades are fastened at intervals (figure 4: blades 5), wherein the mixing arms comprise an inner part, which is connected to the shaft (figures 2 & 4: blade 5), and an outer part, which carries the blades (figures 2 & 4: end members 15), which parts are connectable with each other (figure 2: blades 5 and end members 15 are connectable to each other), wherein the inner part is connectable with the outer part by means of a plug-in, latching, snap-action and/or a bayonet joint connection (figure 2: the serrations 16 and 17 are considered a reading on plug-in and snap-in as they guide the blades 5 and end members 15 to fit each other).  

Regarding Claim 2, Guedel teaches the construction material mixer (figure 4: entire apparatus & asphalt is considered a reading on construction material) according to claim 1, wherein the mixing arms, which are detachably connectable with the shaft (figures 2 & 4: blades 5 are detachably connectable to the shaft via recess 7), are arranged perpendicularly to the shaft (figure 4: blades 5 are perpendicular to shaft 8).  

Regarding Claim 7, Guedel teaches the construction material mixer (figure 4: entire apparatus & asphalt is considered a reading on construction material) according to claim 1, wherein the bolt (figures 2 & 3: bolt 18) carrying the blade (figures 1 & 2: end member 15) runs perpendicular to the axle (figures 2 & 3: bolt 18 runs perpendicular to the axle of the inner part, blade 5) and is connected with the cage in a friction-locked manner (figures 1, 2, & 3: the end portions of end member 15 that envelope / hug blade 5 with its serration mating pattern is considered a reading on cage and the bolt 18 connection with its respective nut is considered a reading on friction-locked manner).  

Regarding Claim 11, Guedel teaches the construction material mixer (figure 4: entire apparatus & asphalt is considered a reading on construction material) according to claim 1, wherein an inner part (figures 2 & 4: blades 5) and an outer part (figures 2 & 4: end members 15) which are connectable for operational work by means of plug-in or snap-in connections (figure 2: the serrations 16 and 17 are considered a reading on plug-in and snap-in as they guide the blades 5 and end members 15 to fit each other).  

Regarding Claim 17, Guedel teaches the construction material mixer (figure 4: entire apparatus & asphalt is considered a reading on construction material) according to claim 2, wherein the bolt carrying the blade runs perpendicular to the axle (figures 2 & 3: bolt 18 runs perpendicular to the axle of the inner part, blade 5) and is connected with the cage in a friction-locked manner (figures 1, 2, & 3: the end portions of end member 15 that envelope / hug blade 5 with its serration mating pattern is considered a reading on cage and the bolt 18 connection with its respective nut is considered a reading on friction-locked manner).  

Claims -----1 – 3, 5 – 7, 11, 13, 16 – 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (Chinese Patent No. 203155133U hereinafter Cao).

Regarding Claim 1, Cao teaches a construction material mixer (figure 1: entire apparatus & construction material is a function of the material worked upon and therefore considered intended use), comprising a container (figure 1: shell comprising upper casing 1 and lower casing 4) having at least one driven shaft (figure 1: shaft 5) to which mixing arms carrying blades are fastened at intervals (figure 5a: blades 6 of impeller 16 are fastened at intervals), wherein the mixing arms comprise an inner part (figure 5c: backstay 20), which is connected to the shaft, and an outer part (figure 5c: blade sleeve 17), which carries the blades (figure 5b: blade sleeve 17 carries blade 6), which parts are connectable with each other (figures 5c: blade sleeve 17 and backstay 20 are connectable), wherein the inner part is connectable with the outer part by means of a plug-in, latching, snap-action and/or a bayonet joint connection (figures 5c: blade sleeve 17 connects to backstay 20 via spring knock pin 18 and its corresponding positioning through holes).  

Regarding Claim 2, Cao teaches the construction material mixer (figure 1: entire apparatus & construction material is a function of the material worked upon and therefore considered intended use) according to claim 1, wherein the mixing arms, which are detachably connectable with the shaft (figures 5c & 5d: the outer part of the mixing arm [blade sleeve 17 and outward] are detachable from impeller 16 which is operationally attached shaft 5), are arranged perpendicularly to the shaft (figure 5a: blades 6 are perpendicular to shaft 5 [not shown in figure 5a]).  

Regarding Claim 3, Cao teaches the construction material mixer (figure 1: entire apparatus & construction material is a function of the material worked upon and therefore considered intended use) according to claim 1, wherein a snap- action connection device (figure 5c: backstay 20, blade sleeve 17, spring knock pin 18 and corresponding positioning through holes) having at least one trunnion (see annotated image of figure 5c below: the two protrusions of backstay 20 read on trunnions as they are protrusions used as a mounting point) provided with snap-in openings and spring shackles working together with snap-in openings in operational state (figures 5c: blade sleeve 17 connects to backstay 20 via spring knock pin 18 and its corresponding positioning through holes).  

    PNG
    media_image1.png
    971
    1186
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    774
    1119
    media_image2.png
    Greyscale


Regarding Claim 5, Cao teaches the construction material mixer (figure 1: entire apparatus & construction material is a function of the material worked upon and therefore considered intended use) according to claim 3, wherein formed components which are perforated and can be assembled to form a hollow body (figure 5c: blade sleeve 17 reads on formed components that are already assembled to form a hollow body, the blade sleeve is perforated with corresponding positioning through holes for spring pin 18), one of which comprises spring shackle working together with snap-in openings (figure 5c: spring knock pin 18 reads on spring shackle which works together with the corresponding positioning through holes) of the trunnions (see annotated image of figure 5c above) and which are traversed by the bolt carrying the blade (google machine translation of Cao first paragraph of page 3: “the other end of blade sleeve 17 and blade 6 are connected by bolt” & see annotated image of figure 5b above: the bolts that attach blade 6 to blade sleeve 17 also traverse blade sleeve 17).  

Regarding Claim 6, Cao teaches the construction material mixer (figure 1: entire apparatus & construction material is a function of the material worked upon and therefore considered intended use) according to claim 3, wherein the formed components in the operational state form a cage (figure 5c: blade sleeve 17 reads on formed components and forms a cage around backstay 20) receiving the trunnions (see annotated image of figure 5c above: the protrusions reading on trunnions are received in blade sleeve 17 along with the rest of backstay 20).  

Regarding Claim 7, Cao teaches the construction material mixer (figure 1: entire apparatus & construction material is a function of the material worked upon and therefore considered intended use) according to claim 1, wherein the bolt carrying the blade runs perpendicular to the axle (see annotated image of figure 5b above: the bolts run perpendicular to backstay 20 and the rest of the inner part of the mixing arm) and is connected with the cage in a friction-locked manner (see annotated image of figure 5b above: the bolts are screwed to blade 6 and blade sleeve 17, screwing is inherently a friction lock).  

Regarding Claim 11, Cao teaches the construction material mixer (figure 1: entire apparatus & construction material is a function of the material worked upon and therefore considered intended use) according to claim 1, wherein an inner part (figure 5c: backstay 20 and the other inner pieces coming from impeller 16’s hub) and an outer part (figure 5c: blade sleeve 17 and outward) which are connectable for operational work by means of plug-in or snap-in connections (figures 5c: blade sleeve 17 connects to backstay 20 via spring knock pin 18 and its corresponding positioning through holes).  

Regarding Claim 13, Cao teaches the construction material mixer (figure 1: entire apparatus & construction material is a function of the material worked upon and therefore considered intended use) according to claim 2, wherein a snap- action connection device (figure 5c: backstay 20, blade sleeve 17, spring knock pin 18 and corresponding mating holes) having at least one trunnion (see annotated image of figure 5c above: the two protrusions of backstay 20 read on trunnions as they are protrusions used as a mounting point) provided with snap-in openings and spring shackles working together with snap-in openings in operational state (figures 5c: blade sleeve 17 connects to backstay 20 via spring knock pin 18 and its corresponding positioning through holes).  

Regarding Claim 16, Cao teaches the construction material mixer (figure 1: entire apparatus & construction material is a function of the material worked upon and therefore considered intended use) according to claim 5, wherein the formed components in the operational state form a cage (figure 5c: blade sleeve 17 reads on formed components and forms a cage around backstay 20) receiving the trunnions (see annotated image of figure 5c above: the protrusions reading on trunnions are received in blade sleeve 17 along with the rest of backstay 20).  

Regarding Claim 17, Cao teaches the construction material mixer (figure 1: entire apparatus & construction material is a function of the material worked upon and therefore considered intended use) according to claim 2, wherein the bolt carrying the blade runs perpendicular to the axle (see annotated image of figure 5b above: the bolts run perpendicular to backstay 20 and the rest of the inner part of the mixing arm) and is connected with the cage in a friction-locked manner (see annotated image of figure 5b above: blade sleeve 17 reads on cage and the bolts are screwed to blade 6 and blade sleeve 17, screwing is inherently a friction lock).  

Regarding Claim 18, Cao teaches the construction material mixer (figure 1: entire apparatus & construction material is a function of the material worked upon and therefore considered intended use) according to claim 3, wherein the bolt carrying the blade runs perpendicular to the axle (see annotated image of figure 5b above: the bolts run perpendicular to backstay 20 and the rest of the inner part of the mixing arm) and is connected with the cage in a friction-locked manner (see annotated image of figure 5b above: blade sleeve 17 reads on cage and the bolts are screwed to blade 6 and blade sleeve 17, screwing is inherently a friction lock).  

Regarding Claim 20, Cao teaches the construction material mixer (figure 1: entire apparatus & construction material is a function of the material worked upon and therefore considered intended use) according to claim 5, wherein the bolt carrying the blade runs perpendicular to the axle (see annotated image of figure 5b above: the bolts run perpendicular to backstay 20 and the rest of the inner part of the mixing arm) and is connected with the cage in a friction-locked manner (see annotated image of figure 5b above: blade sleeve 17 reads on cage and the bolts are screwed to blade 6 and blade sleeve 17, screwing is inherently a friction lock).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (Chinese Patent No. 203155133U hereinafter Cao).

Regarding Claim 4, Cao teaches the construction material mixer (figure 1: entire apparatus & construction material is a function of the material worked upon and therefore considered intended use) according to claim 3, wherein the trunnions are arranged at the front end of the inner part (see annotated image of figure 5c above: the protrusions of backstay 20 touch the back end and the front end of the inner part [backstay 20]) parallel to the mixing arm (see annotated image of figure 5c above: the protrusions of backstay 20 run parallel to the mixing arm) and bolts carry the blade (google machine translation of Cao first paragraph of page 3: “the other end of blade sleeve 17 and blade 6 are connected by bolt” & see annotated image of figure 5b below: the bolts mentioned are labeled).
Cao is silent on trunnions are arranged at a distance of at least the diameter of bolts carrying the blade.
Absent any unexpected results, it would have been an obvious matter of design choice to adjust the protrusions on backstay 20 to a distance of at least the diameter of the bolts carrying the blade in order to ensure the spring knock pins used, which protrude from backstay 20, are thick enough to firmly secure blade sleeve 17 to backstay 20 even during operation, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image2.png
    774
    1119
    media_image2.png
    Greyscale


Regarding Claim 14, Cao teaches the construction material mixer (figure 1: entire apparatus & construction material is a function of the material worked upon and therefore considered intended use) according to claim 4, wherein formed components which are perforated and can be assembled to form a hollow body (figure 5c: blade sleeve 17 reads on formed components that are already assembled to form a hollow body, the blade sleeve is perforated with corresponding positioning through holes for spring pin 18), one of which comprises spring shackle working together with snap-in openings (figure 5c: spring knock pin 18 reads on spring shackle which works together with the corresponding positioning through holes) of the trunnions (see annotated image of figure 5c above) and which are traversed by the bolt carrying the blade (see annotated image of figure 5b above: the bolts that attach blade 6 to blade sleeve 17 also traverse blade sleeve 17).  

Regarding Claim 15, Cao teaches the construction material mixer (figure 1: entire apparatus & construction material is a function of the material worked upon and therefore considered intended use) according to claim 4, wherein the formed components in the operational state form a cage (figure 5c: blade sleeve 17 reads on formed components and forms a cage around backstay 20) receiving the trunnions (see annotated image of figure 5c above: the protrusions reading on trunnions are received in blade sleeve 17 along with the rest of backstay 20).  

Regarding Claim 19, Cao teaches the construction material mixer (figure 1: entire apparatus & construction material is a function of the material worked upon and therefore considered intended use) according to claim 4, wherein the bolt carrying the blade runs perpendicular to the axle (see annotated image of figure 5b above: the bolts run perpendicular to backstay 20 and the rest of the inner part of the mixing arm) and is connected with the cage in a friction-locked manner (see annotated image of figure 5b above: blade sleeve 17 reads on cage and the bolts are screwed to blade 6 and blade sleeve 17, screwing is inherently a friction lock).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (Chinese Patent No. 203155133U hereinafter Cao) in view of Guedel (U.S. Patent No. 1,555,964 hereinafter Guedel).

Regarding Claim 8, Cao teaches the construction material mixer (figure 1: entire apparatus & construction material is a function of the material worked upon and therefore considered intended use) according to claim 4.
Cao is silent on the free end of the bolt is provided with a clamping body, e.g. eccentric or nut, which is suitable to connect the parts of the cage in a friction-locked manner.  
Guedel teaches the free end of the bolt is provided with a clamping body, e.g. eccentric or nut (figures 2 & 3: bolt 18 connects all the pieces together with a nut at its end), which is suitable to connect the parts of the cage in a friction-locked manner (figures 2 & 3: bolt 18 with its respective nut is suitable [read as capable of] to connect all in between pieces together in a friction locked manner).  
Cao and Guedel are analogous in the field of motorized mixers with mixing blades running perpendicular to the mixing shaft. It would have been obvious to one skilled in the art before the effective filing date to modify the bolts of Cao with the nuts of Guedel in order to further secure the bolt that secures the blade to the blade sleeve (Guedel page 2 lines 5 – 9).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (Chinese Patent No. 203155133U hereinafter Cao) in view of Guedel (U.S. Patent No. 1,555,964 hereinafter Guedel) in further view of Takemoto et al. (U.S. Patent No. 2015/0165398(A1) hereinafter Takemoto).

Regarding Claim 9, Cao teaches the construction material mixer (figure 1: entire apparatus & construction material is a function of the material worked upon and therefore considered intended use) according to claim 8.
Cao is silent on the clamping body can be covered with a hollow body in a manner devoid of material.  
Takemoto teaches the clamping body can be covered with a hollow body in a manner devoid of material (figures 4a & 4b: bolt bores 22 and 23 are capable of receiving and covering a clamping body, such as a nut, in their hollow bodies).
Cao and Takemoto are analogous in the field of mixing waste or sludge with motorized rotating shafts; these shafts comprising mixing elements that stick perpendicularly out from them. It would have been obvious to one skilled in the art before the effective filing date to modify the blade sleeve of Cao with the bolt bore of Takemoto in order to protect the nut during mixing operation so the nut is still functional during required maintenance.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim and for the claim objection listed above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the objection above is overcome.

The following is a statement of reasons for the indication of allowable subject matter:
U.S. 2015/0165398(A1) to Takemoto teaches on a mixer comprising a container and multiple motorized, rotating, and mixing shafts. These shafts comprise multiple, detachable mixing arms extending perpendicularly to the rotating shaft. Regarding Claim 10, Takemoto teaches on bolt bores (figures 4a & 4b: bolt bores 22 and 23) that can receive a clamping body such as a nut in its hollow body. Takemoto is silent on these bolt bores comprising covers that cover the bolt bore opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774